85 F.3d 638
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dan SMOTHERMAN, Plaintiff-Appellant,v.CONSOLIDATED FREIGHTWAYS, INC.;  Western Teamsters WelfareTrust-Pension;  Western Teamsters WelfareTrust-Health & Welfare;  Teamsters Local# 533, Defendants-Appellees.
No. 95-17323.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
We affirm for the reasons stated in the district court's Order filed on November 9, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3